Citation Nr: 0605116	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (the RO).

Procedural history

The veteran served on periods of active duty for training 
between September 1964 and May 1967.

In a rating decision of August 2002, the RO denied the 
veteran's request that a previously-denied claim of 
entitlement to service connection be reopened.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in May 
2003.

In an April 2004 decision, the Board found that new and 
material evidence had been submitted, and reopened the 
veteran's claim.  The case was remanded for further 
development.  After such was accomplished, a supplemental 
statement of the case was issued in October 2005 which 
continued to deny the veteran's claim.  This matter is once 
again before the Board for appellate consideration.


FINDING OF FACT

Anxiety disorder manifested subsequent to service is shown by 
competent medical evidence to have been manifested during the 
veteran's service and to be related to such service.




CONCLUSION OF LAW

Anxiety disorder was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an anxiety 
disorder, which he alleges was initially manifested during 
service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  (In that regard, the Board notes that the veteran's 
claim was reopened by the Board in April 2004 and is being 
considered de novo.)  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
2003 statement of the case and in the October 2005 
supplemental statement of the case (SSOC) of the relevant law 
and regulations pertaining to his claim; the SOC in 
particular set forth the provisions of 38 C.F.R. §§ 3.303 
[principles relating to service connection] and 3.304(d) 
[direct service connection; wartime and peacetime].  Similar 
information was set forth in a letter from the RO sent to him 
in May 2004.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in May 
2004.  This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
was responsible for obtaining relevant records from any 
federal agency, to include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not held by a federal agency, which could include records 
from state or local governments, private doctors and 
hospitals, or current or former employers.  In addition, both 
the May 2003 SOC and the October 2005 SSOC set forth the 
provisions of 38 C.F.R. § 3.159, which pertains to VA 
assistance in developing claims, and which included 38 C.F.R. 
§ 3.159(b)(1), which states, in part, that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", thereby 
notifying the veteran that he was to provide VA with any 
information or evidence he deemed pertinent to his claim.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claim was considered by the RO in October 2005, 
as is shown by the SSOC issued in that month, subsequent to 
the issuance, in May 2004, of the VCAA letter.  The Board 
accordingly finds that there is no prejudice to the veteran 
or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes reports of 
VA examinations, to include a VA examination conducted 
pursuant to the Board's April 2004 remand; private medical 
records; and service medical records.  The veteran has not 
identified any existing and unobtained evidence, and he has 
not indicated that he has any additional evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered but 
declined opportunities to present testimony at a hearing 
either at the RO or before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  
["Active military service" is defined, in part, as active 
duty and any period of active duty for training (ACDUTRA).  
See 38 U.S.C.A. § 101(24) (West 2002); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).]

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted by the Board above, in order for service connection 
to be granted, three elements must be met:  (1) a current 
disability, (2) in-service incurrence and 
(3) medical nexus.  The Board will address these elements in 
turn.

With respect to the first element, a current disability, the 
report of the August 2005 VA examination indicates a 
diagnosis of anxiety disorder.  The Board accordingly finds 
that Hickson element (1) is satisfied.

With regard to Hickson element (2), there is arguably 
evidence of psychiatric problems in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995) [if a claim relates to 
a period of active duty for training, the disability must 
have manifested itself during that period].

The report of a January 1967 service medical examination, 
conducted pursuant to the veteran's beginning 45 days of 
active duty training, indicates that his psychiatric status 
was clinically evaluated as normal.  However, two days after 
that examination was conducted (i.e. shortly after he began 
ACDUTRA), the veteran was hospitalized for complaints of 
alleged sinus tachycardia and vague epigastric pains.  The 
veteran was subsequently hospitalized for 15 days, with the 
hospitalization summary report indicating that sinus 
tachycardia was not manifested during his hospital stay, and 
that, while the veteran complained of abdominal pain and 
distress, at no time did he ever appear to be in any 
distress.  It was noted that his purported pains did not 
decrease his social activity on the ward or keep him 
bedridden, and that "[h]e desired to be transferred to 
Puerto Rico where he felt he could be better understood".  
The hospitalization report indicates remarks that the veteran 
exhibited a passive dependent personality and that his 
gastrointestinal symptoms were psychophysiologic, with his 
problems neither induced by nor aggravated by his tour in the 
Coast Guard.  The report indicates diagnoses to include 
psychophysiologic gastrointestinal reaction and passive 
dependent personality.  
  
Turning to element (3), medical nexus, recent medical 
evidence  indicates that the veteran's current anxiety 
disorder has been attributed to events that occurred during 
his period of service.

Specifically, there is of record a report of a private 
psychiatric evaluation dated in July 2002 which indicates a 
diagnosis of severe major depression with suicidal ideas.  
The report in particular relates a history of in-service 
stressors and abuse, situations which "have traumatized the 
patient totally and have caused him to be depressed and 
anxious."  In essence, this report implies that the 
veteran's military service caused his current acquired mental 
disorder.  

The report of the VA psychiatric examination conducted in 
August 2005 (pursuant to the Board's April 2004 remand) shows 
that a similar conclusion was reached.  The examiner 
indicated that he had reviewed the pertinent medical 
evidence, to include the veteran's service medical records.  
The examiner stated, in pertinet part, that the veteran's 
"gastrointestinal and cardiac complaints documented during 
service were manifestations of his diagnosed [a]nxiety 
disorder.  He complained of such gastric and cardiac 
problems, which had no organic basis, in order to be sent 
back to Puerto Rico with his family [ ] as documented on 
records.

In brief, the medical evidence, and specifically the recent 
examinations conducted by both VA and private examiners, 
demonstrates that the veteran's current anxiety disorder has 
been deemed to have been present during the veteran's period 
of active duty for training in 1967, with the VA examiner in 
particular finding that the veteran's in-service symptoms 
were manifestations of his current disorder.  The VA and 
private examination reports both show that the veteran's 
current anxiety disorder was found to be related to his 
active service.

The Board notes that while there are references, both in-
service and post-service, to a possibility that the veteran's 
disorder pre-existed service, his service medical records, 
and in particular the reports of entrance medical 
examinations, are negative as to the presence of any 
psychiatric disability.  The statutory presumption of 
soundness on enlistment is accordingly not rebutted.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

In summary, the evidence shows that all three elements of 
Hickson are met.  The benefit sought on appeal is accordingly 
granted.


ORDER

Service connection for anxiety disorder is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


